DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PgPub. No. 2017/0061966 by Marcheret et al. (hereinafter ‘Marcheret’).
In regards to claim 1, Marcheret teaches a video classification method, comprising: obtaining a to-be-processed video, the to-be-processed video comprising at least one video frame, each video frame corresponding to a time point; (See Marcheret paragraph [0081], Marcheret teaches inputting an audio-video data).
obtaining a visual signal feature sequence corresponding to the to-be-processed video, the visual signal feature sequence comprising at least one visual signal feature, each visual signal feature corresponding to a respective video frame at a time point; (See Marcheret paragraph [0082], Marcheret teaches extracting visual features)
obtaining an audio signal feature sequence corresponding to the visual signal feature sequence, the audio signal feature sequence comprising at least one audio signal feature, each audio signal feature corresponding to a respective visual signal feature at a time point; (See Marcheret paragraph [0083], Marcheret teaches extracting audio features.)
generating a target signal feature sequence according to the visual signal feature sequence and the audio signal feature sequence; and (See Marcheret [0085], Marcheret teaches combining visual features with audio features to created combined output.)
obtaining a classification prediction result corresponding to the target signal feature sequence, the classification prediction result being used for predicting a video type of the to- be-processed video. (See Marcheret paragraph [0086], Marcheret teaches using a third neural network for predicting a status of subject.)

In regards to claim 2, Marcheret teaches wherein the obtaining a visual signal feature sequence corresponding to the to-be-processed video comprises: obtaining the visual signal feature of the video frame in the to-be-processed video by using a first submodel in a video classification prediction model, the first submodel comprising a convolutional neural network (CNN) model; and generating the visual signal feature sequence corresponding to the to-be-processed video according to the visual signal feature of the video frame. (See Marcheret paragraph [0061]).

In regards to claim 3, Marcheret teaches wherein the obtaining an audio signal feature sequence corresponding to the visual signal feature sequence comprises: obtaining the audio signal feature of the visual signal feature in the visual signal feature sequence by using a second submodel in the video classification prediction model, the second submodel comprising a gated-recurrent-unit (GRU)-based recurrent neural model; and generating the audio signal feature sequence corresponding to the visual signal feature sequence according to the audio signal feature of the visual signal feature. (See Marcheret paragraphs [0058]-[0059]).

In regards to claim 8, Marcheret teaches wherein the obtaining a classification prediction result corresponding to the target signal feature sequence comprises: obtaining an audio-visual signal feature of each target signal feature in the target signal feature sequence by using a third submodel in the video classification prediction model, the third submodel comprising a GRU-based recurrent neural model; generating an audio-visual signal feature sequence corresponding to the target signal feature sequence according to the audio-visual signal feature of the target signal feature; and determining the classification prediction result according to the audio-visual signal feature sequence. (See Marcheret paragraph [0062]).

	Claims 12-14 and 16 recite limitations that are similar to that of claims 1-3 and 8, respectively. Therefore, claims 12-14 and 16 are rejected similarly as claims 1-3 and 8, respectively.

Claims 17-20 are recite limitations that are similar to that of claims 1-3 and 8, respectively. Therefore, claims 17-20 are rejected similarly as claims 1-3 and 8, respectively.

Allowable Subject Matter
Claims 4-7, 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 4-7, the applied art does not teach or suggest the limitations of claim 4.
In regards to claims 9-11, the applied art does not teach or suggest the limitations of claim 9.
In regards to claims 15, the applied art does not teach or suggest the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665